Name: Council Regulation (EEC) No 1754/84 of 19 June 1984 temporarily and totally suspending the Common Customs Tariff duty on a product falling within subheading ex 85.21 D II
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 165/6 Official Journal of the European Communities 23 . 6 . 84 COUNCIL REGULATION (EEC) No 1754/84 of 19 June 1984 temporarily and totally suspending the Common Customs Tariff duty on a product falling within subheading ex 85.21 D II ex 85.21 D II : Input-output circuit N-MOS tech ­ nology for data control equipped with a timing control with a static random-access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or letters and figures or including one of those combina ­ tions : 6532 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas current Community production of the product referred to in this Regulation is inadequate and producers cannot therefore satisfy the needs of the Community's user industries ; Whereas it is in the Community's interest that it should totally suspend the autonomous Common Customs Tariff duty on this product ; Whereas, in view of the difficulties involved in making a rigorous assessment in the near future of develop ­ ments in the economic situation of the sector in ques ­ tion , this suspension measure should be taken only temporarily by fixing its terms of validity on the basis of the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duty on the following product shall be totally suspended from 1 July to 31 December 1984 : CO 10750 or  other identification markings relating to input ­ output control circuits complying with the above ­ mentioned description . Article 2 This Regulation shall enter into force on 1 July 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1984 . For the Council The President C. CHEYSSON